DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on January 4th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  "Further comprising: a processor; and a memory storing instructions" has already been defined in claim 28, from which claim 29 depends. Claim 29 states that the instructions cause the processor to select an implant . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claims 9, 26-29 objected to because of the following informalities:
It is unclear if “a memory storing instructions” means a memory unit stores instructions or instructions for storing memory (which can be external). If applicant intended the first interpretation, consider amending claims to state “memory for storing instructions”. If applicant intended the latter, consider amending claims to state “memory-storing instructions”. Examiner is interpreting this feature of the claims as the first. 
  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-11, 22, 23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2010/0262160 A1).
Regarding claim 1, Boyden et al., in various embodiments, disclose an interbody tool fig. 3 (300), comprising: an upper portion (see fig. below) comprising an upper contact surface (see fig. below) and a plurality of upper legs [0033, 0035 “distraction rod”]; a lower portion comprising a lower contact surface (see fig. below) and a plurality of lower legs [0033, 0035 “distraction rod”], each of the lower legs moveably 

    PNG
    media_image1.png
    390
    599
    media_image1.png
    Greyscale

While Boyden et al. do not disclose all these details in a single embodiment, Boyden et al. do teach that the features can be “combined to achieve a particular functionality… to achieve the desired functionality…” [0109]. Therefore, it would have 
Regarding claim 2, Boyden et al. disclose the interbody tool of claim 1, wherein the plurality of upper legs comprises three upper legs [0035 “adjustment mechanism, e.g. distraction rod”, 0057, “… three adjustment mechanisms” 220A, 220B, 220C]. 
Regarding claim 3, Boyden et al. disclose the interbody tool of claim 1, wherein each of the plurality of upper legs is connected to the upper portion via a joint fig. 2 (@230). 
Regarding claim 9, Boyden et al. disclose the interbody tool of claim 1, further comprising: a processor [0088]; and a memory storing instructions [0093, 0094] for execution by the processor, that, when executed, cause the processor to: deactivate the at least one actuator when the force, as measured by the at least one sensor, reaches a predetermined threshold [0068, “forces or stresses on the device can be monitored and used to determined whether it may be necessary… to otherwise reduce motion.”].
Regarding claim 10, Boyden et al. disclose the interbody tool of claim 1, wherein the at least one actuator comprises a plurality of actuators [0033], each positioned proximate one of the plurality of upper legs and a corresponding one of the plurality of lower legs [0034-0035].  	Regarding claim 11, Boyden et al. disclose the interbody tool of claim 1, wherein the at least one actuator comprises a scissor jack [0067, “distraction jack”]. 
Regarding claim 22, Boyden et al. disclose an interbody tool fig. 2 (230), comprising: an upper portion comprises an upper contact surface (see fig. above); a lower portion comprising a lower contact surface (see fig. above); a plurality of gauges fig. 2 (230) positioned at a plurality of points between the upper contact surface and the lower contact surface [0033]; at least one actuator configured to selectively adjust a distance between the upper contact surface and the lower contact surface [0093]; and at least one sensor for measuring a characteristic of the at least one actuator [0034].
Regarding claim 23, Boyden et al. disclose the interbody tool of claim 22, wherein the at least one actuator comprises at least one of a scissor jack [0067, “distraction jack”], a pneumatic actuator, a hydraulic actuator, or one or more electromagnets. 
Regarding claim 26, Boyden et al. disclose the interbody tool of claim 22, further comprising: a processor [0088]; and a memory storing instructions [0093, 0094] for execution by the processor, that, when executed, cause the processor to: receive data corresponding to the characteristic from the at least one sensor [0035]; and determine whether to deactivate the at least one actuator based on the data. 
Regarding claim 27, Boyden et al. disclose the interbody tool of claim 22, wherein the characteristic comprises a force, and wherein the interbody tool further comprises: a processor [0088]; and a memory storing instructions [0093, 0094] for 
Regarding claim 28, Boyden et al. disclose the interbody tool of claim 22, further comprising: a processor [0088]; and a memory storing instructions for execution by the processor [0087], that, when executed, caused the processor to: receive, from the plurality of gauges, information about the distance between the upper contact surface and the lower contact surface [0087, 0088] at each of the plurality of points fig. 2 (230). 
	Regarding claim 5, Boyden et al. disclose the interbody tool of claim 1, wherein the at least one actuator is configured to selectively adjust a distance between the upper contact surface and the lower contact surface [0080, 0093 “… cause the body assembly to translate a certain distance”]…
	However, Boyden et al. do not explicitly disclose the distance between upper and lower contact surfaces being about 6 mm to about 18 mm. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to use the device taught by Boyden et al. to distract the surfaces to a distance of about 6 mm to 18 mm, as it has been held that where the general conditions of a claim are 
Regarding claim 25, Boyden et al. disclose the interbody tool of claim 22, wherein the at least one actuator is configured to selectively adjust the distance between the upper contact surface and the lower contact surface [0080, 0093 “… cause the body assembly to translate a certain distance”] being about 6 mm to about 18 mm. 
Claim 4, 6, 8, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2010/0262160 A1) in view of Kelly et al. (US 2007/0161872 A1).
Regarding claim 4, Boyden et al. disclose the interbody tool of claim 1. 
However, Boyden et al. do not disclose wherein each of the plurality of gauges is an encoder.
Regarding claim 4, Kelly et al. disclose wherein each of the plurality of gauges is an encoder [0140].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boyden et al. and Kelly et al. as both pertain to orthopedic surgeries/adjustment mechanisms containing sensors. Boyden et al. disclose in [0012] that “the sensor can include, but is not limited to, a strain gauge, accelerometer, piezoelectric film, Hall effect sensor, linear variable displacement transducer (LVDT), differential variable reluctance transducer (DVRT), or reed switch sensor”, which includes “sensors are high resolution encoders” taught by Kelly et al. 	Regarding claim 6, Boyden et al. and Kelly et al. disclose the interbody tool of claim 1, wherein the at least one actuator comprises a hydraulic actuator [0017 of Kelly et al.] and the at least one sensor comprises a pressure sensor [0030 of Boyden et al.].  
Regarding claim 8, Boyden et al. and Kelly et al. disclose the interbody tool of claim 1, wherein at least the plurality of upper legs, the plurality of lower legs, and the plurality of gauges are contained within a housing [0116 of Kelly et al.] fig. 9 (922) of Kelly et al. 
Regarding claim 21, Boyden et al. and Kelly et al. disclose the interbody tool of claim 1, wherein the at least one actuator comprises at least one of a pneumatic actuator [0017, “pneumatic system”], a hydraulic actuator, or one or more electromagnets. 
Regarding claim 24, Boyden et al. and Kelly et al. disclose the interbody tool of claim 22, wherein each of the plurality of gauges comprises at least one of an encoder [0140 of Kelly et al.] or an optical distance sensor.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2010/0262160 A1) in view of D’ Lima et al. (US 2015/0105782 A1).
Regarding claim 7, Boyden et al. disclose the interbody tool of claim 1… the at least one sensor comprises a plurality of pressure sensors [0030].
However, Boyden et al. do not disclose wherein the at least one actuator comprises a plurality of independently operable hydraulic actuators. 	Regarding claim 7, D’ Lima et al. disclose wherein the at least one actuator comprises a plurality of independently operable hydraulic actuators [0051, 0078, “each actuator may be independently controlled and expanded”].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boyden et al. with those of D’ Lima et al. as Boyden et al. disclose the use of a variety of types of actuators, such as “magnet-driven actuator; transcutaneously energized actuator…” [0080] while D’ Lima et al. disclose a type of actuator used on an orthopedic implant, such as the one taught by Boyden et al. 
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627. The examiner can normally be reached Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        
/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775